internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc psi plr-120468-00 date date number release date index number company sub a sub b p1 p2 state dear this letter responds to a letter from your authorized representative dated date as well as subsequent correspondence submitted on behalf of company requesting a ruling under sec_1362 and sec_1375 of the internal_revenue_code company represents the following facts facts company incorporated under the laws of state elected under sec_1362 to be an s_corporation it acts as a holding_company for two qualified subchapter_s subsidiaries qsubs sub a and sub b sub a has accumulated_earnings_and_profits in addition to holding the stock of subs a and b company holds interests in two publicly traded limited_partnerships ptps p1 and p2 p1 is engaged in the business of purchasing gathering transporting and reselling crude_oil p2 is engaged in the business of purchasing gathering transporting trading storing and reselling crude_oil refined petroleum products and natural_gas liquids as well as the business of blending crude_oil company represents that p1 and p2 meet either the qualifying_income exception of sec_7704 or the electing_1987_partnership exception of sec_7704 and thus are taxed as partnerships for federal tax purposes company also represents that these ptps are not electing large partnerships as defined by sec_775 and thus the normal flowthrough provisions of subchapter_k apply to their partners law and analysis sec_1361 defines the term qualified_subchapter_s_subsidiary as any domestic_corporation that is not an ineligible_corporation as defined in plr-120468-00 b if i percent of the stock of that corporation is held by the s_corporation and ii the s_corporation elects to treat that corporation as a qsub sec_1361 provides that i a corporation which is a qsub shall not be treated as a separate corporation and ii all assets liabilities and items of income deduction and credit of a qsub shall be treated as assets liabilities and such items as the case might be of the s_corporation except as provided in sec_1362 sec_1362 provides that a small_business_corporation may elect in accordance with the provisions of sec_1362 to be an s_corporation sec_1362 provides that an election under sec_1362 terminates whenever the corporation i has accumulated_earnings_and_profits at the close of each of three consecutive tax years and ii has gross_receipts for each of such tax years more than percent of which are passive_investment_income except as otherwise provided in sec_1362 sec_1362 provides that the term passive_investment_income means gross_receipts derived from royalties rents dividends interest annuities and sales or exchanges of stock_or_securities sec_1375 provides that a tax is imposed on the income of an s_corporation for any_tax year in which the corporation has accumulated_earnings_and_profits at the close of that year and gross_receipts more than percent of which are passive_investment_income sec_702 provides that in determining income_tax_liability each partner shall take into account separately his distributive_share of the partnership's items of income gain loss deduction and credit to the extent provided by regulations sec_1_702-1 of the income_tax regulations provides that each partner must take into account separately his distributive_share of any partnership_item that would result in an income_tax_liability for that partner different from that which would result if that partner did not take the item into account separately sec_702 provides that the character of any item_of_income gain loss deduction or credit included in a partner's_distributive_share under sec_702 through shall be determined as if the item were realized directly from the source from which realized by the partnership or incurred in the same manner as incurred by the partnership except as provided in sec_7704 sec_7704 provides that a ptp shall be treated as a corporation for federal_income_tax purposes sec_7704 provides that the term ptp means any partnership if interests in plr-120468-00 that partnership are traded on an established_securities_market or are readily_tradable on a secondary market or the substantial equivalent thereof sec_7704 provides that sec_7704 shall not apply to a ptp for any_tax year if the partnership meets the gross_income requirements of sec_7704 for that year and each preceding tax_year beginning after date during which the partnership or any predecessor was in existence sec_7704 provides that a partnership meets the gross_income requirement for any_tax year if at least percent of the partnership's gross_income for that year consists of qualifying_income sec_7704 provides that income and gains derived from the exploration development mining or production processing refining transportation including pipelines transporting gas oil or products thereof or marketing of any mineral_or_natural_resource including fertilizer geothermal_energy and timber is qualifying_income for purposes of this section mineral_or_natural_resource means any product of a character with respect to which a deduction for depletion is allowable under sec_611 but is not a product described in sec_613 or b sec_7704 provides that sec_7704 shall not apply to an electing_1987_partnership sec_7704 provides that for purposes of this subsection the term electing_1987_partnership means any publicly_traded_partnership if a the partnership is an existing partnership as defined in c of the revenue reconciliation act of b sec_7704 has not applied and without regard to sec_7704 would not have applied to the partnership for all prior tax years beginning after date and before date and c the partnership elects the application of sec_7704 and consents to the application of the tax imposed by sec_7704 for its first tax_year beginning after date a partnership that but for this sentence would be treated as an electing_1987_partnership shall cease to be so treated and the election under sec_7704 shall cease to be in effect as of the first day after date on which there has been an addition of a substantial_new_line_of_business with respect to the partnership revrul_71_455 1971_2_cb_318 deals with an s_corporation that operates a business in a joint_venture with another corporation in the tax_year at issue the total business_expenses of the joint_venture exceeded its gross_receipts the revenue_ruling holds that in computing its gross_receipts for purposes of the passive_investment_income test the s_corporation should include its distributive_share of the joint venture’s gross_receipts and not its share of the venture’s loss company’s distributive shares of gross_receipts from p1 and p2 if separately taken into account might affect its federal_income_tax liability under sec_1362 the status of company as an s_corporation could depend upon the character of its distributive shares of gross_receipts from these ptps thus pursuant to sec_1_702-1 company must take into account separately its distributive shares of the gross_receipts from p1 and p2 the character of these partnership receipts for plr-120468-00 company will be the same as the character of the partnership receipts for p1 and p2 in accordance with sec_702 based solely on the facts as represented we rule that- company’s distributive shares of the gross_receipts of p1 and p2 are included in its gross_receipts for purposes of sec_1362 and sec_1375 company’s distributive shares of the gross_receipts of p1 and p2 attributable to purchasing gathering transporting trading storing and reselling crude_oil refined petroleum products and natural_gas liquids as well as crude_oil blending do not constitute passive_investment_income as defined by sec_1362 except for the specific rulings above no opinion is expressed or implied concerning the federal_income_tax consequences of the facts of this case under any other provisions of the code specifically no opinion is expressed regarding the s_corporation and qsub elections made by or for company and subs a and b under a power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative this ruling is directed only to the taxpayer who requested it according to sec_6110 this ruling may not be used or cited as precedent sincerely mary beth collins assistant to the chief branch office of associate chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes
